PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kamalabad, et al. 
Application No. 17/575,082
Filed: 13 Jan 2022
For: SYSTEM AND METHOD FOR FACIAL AND DENTAL PHOTOGRAPHY, LANDMARK DETECTION AND MOUTH DESIGN GENERATION
:
:
:
:	DECISION ON PETITION
:
:
:





This is a decision on the renewed petition under 37 CFR 1.102(c)(1), filed May 14, 2022, to make the above-identified application special based on applicant’s health as set forth in MPEP § 708.02, Section I.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section I: Applicant’s Health, must be accompanied by evidence showing such as a doctor’s certificate or other medical certificate that the state of health of the applicant is such that he or she might not be available to assist in the prosecution of the application if it were to run its normal course.   No fee is required.

The instant petition includes a doctor’s certificate that states the health of the applicant. Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning either the examination or status of the application should be directed to the Office of Patent Application Processing at 571-272-1000.


/PAULA S BRITTON/Paralegal, OPET